OPINION — AG — ** CAMPAIGN EXPENDITURES REPORTS ** A CANDIDATE WHO IS UNOPPOSED FOR PARTY NOMINATION, BUT WHO IS OPPOSED IN THE GENERAL ELECTION, IS REQUIRED TO FILE A REPORT PRIOR TO BOTH THE PRIMARY ELECTION AND THE RUN OFF PRIMARY ELECTION IN ADDITION TO THE REPORT REQUIRED BEFORE THE GENERAL ELECTION; A CANDIDATE, POLITICAL PARTY OR ORGANIZATION IS REQUIRED TO FILE A REPORT BEFORE THE RUN OFF PRIMARY ELECTION; A CANDIDATE WHO WON NOMINATION IN THE PRIMARY ELECTION AND WHOSE NAME DOES 'NOT' APPEAR ON THE RUN OFF PRIMARY ELECTION BALLOT IS NEVERTHELESS REQUIRED TO FILE A REPORT BEFORE THE RUN OFF PRIMARY ELECTION; AND, CANDIDATES FOR UNITED STATES SENATOR OR UNITED STATES REPRESENTATIVES MAY FILE COPIES OF CAMPAIGN CONTRIBUTIONS AND EXPENDITURES REPORTS ON THE DATES REQUIRED BY FEDERAL LAW AND ARE NOT REQUIRED TO FILE ADDITIONAL REPORTS ON DATES REQUIRED FOR FILING SAID REPORTS AS REQUIRED BY SENATE BILL NO. 534 (ELECTION, CAMPAIGN CONTRIBUTIONS, REPORTS) CITE: (MICHAEL CAUTHRON)